Citation Nr: 9921009	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  96-22 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for post 
traumatic stress disorder (PTSD) between August 17, 1994 and 
August 14, 1996.

2.  Entitlement to an evaluation in excess of 50 percent for PTSD 
between August 15, 1996 and June 16, 1998.

3.  Entitlement to an evaluation in excess of 70 percent for PTSD 
between June 17, 1998 and the present.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to January 
1974.

This appeal arose from a September 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for PTSD, 
assigning it a 10 percent disability evaluation.  This disability 
evaluation was confirmed and continued by a decision issued in 
October 1996.  In February 1998, this case was remanded to the RO 
for additional development by the Board of Veterans' Appeals 
(Board).  In November 1998, a rating action was issued which 
awarded a 50 percent evaluation, effective August 15, 1996 and a 
70 percent evaluation, effective June 17, 1998.  These 
evaluations were confirmed in May 1999.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the assignment of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1995).  
The United States Court of Veterans Appeals (Court) has recently 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from considering 
whether referral to the appropriate first-line official is 
required.  The Board is still obligated to seek out all issues 
that are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218,227 
(1995).  Having reviewed the record with these holdings in mind, 
the Board finds no basis for action on the question of the 
assignment of an extraschedular rating.


FINDINGS OF FACT

1.  Between August 17, 1994, the date service connection was 
granted, and August 14, 1996, the date the evaluation was 
increased to 50 percent, the veteran's PTSD was manifested by 
mild social and industrial impairment.

2.  Between August 15, 1996 and June 16, 1998, the date the 
evaluation was increased to 70 percent, the veteran's PTSD was 
manifested by considerable social and industrial impairment.

3.  Between June 17, 1998 and the present, the veteran's PTSD was 
manifested by severe social and industrial impairment and 
deficiencies in most areas due to suicidal and homicidal 
ideation, a flat affect, a depressed mood, severe impairment in 
memory, concentration, judgment and abstract thinking, and 
disturbed sleep.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
between August 17, 1994 and August 14, 1996 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.130, 4.132, Code 9411 (1995).

2.  The criteria for an evaluation in excess of 50 percent 
between August 15, 1996 and June 16, 1998 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.130, 4.132, Code 9411 (1995); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.126(a), 4.130, 4.132, Code 9411 (1998).  

3.  The criteria for an evaluation in excess of 70 percent 
between June 17, 1998 and the present have not been met.  
38 U.S.C.A. §§ 1155, 5107 (a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.16(c), 4.130, 4.132, Code 9411 (1995); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.126(a), 4.130, 4.132, Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which is 
based on the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1998).  When a question 
arises as to which of two evaluations shall be assigned, the 
higher evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).

VA has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to support 
the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§ 4.1, that requires that each disability be viewed in relation 
to its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, and 38 
C.F.R. § 4.2 which requires that medical reports be interpreted 
in light of the whole recorded history, and that each disability 
must be considered from the point of view of the veteran working 
or seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a single, 
incomplete or inaccurate report and to enable VA to make a more 
precise evaluation of the disability level and any changes in the 
condition.

Because the veteran has perfected an appeal as to the assignment 
of the initial rating following the initial award of service 
connection, the Board is required to evaluate all the evidence of 
record reflecting the period of time between the effective date 
of the initial grant of service connection until the present.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

It is also noted that retroactive application of the revised 
regulations prior to November 7, 1996, is prohibited.  Rhodan v. 
West, 12 Vet. App. 55 (1998).  Therefore, impairment resulting 
from the PTSD prior to November 7, 1996 must be evaluated 
utilizing the older criteria, while impairment arising from this 
disorder after November 7, 1996 must be evaluated under the 
criteria which are determined to be more beneficial to the 
veteran, given his particular disability picture.

Initially, the Board notes that the pertinent regulations 
governing evaluations of mental disorders were recently amended, 
effective November 1996.  The Court has stated that where the law 
or regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet. App. 70 (1994); Hayes v. Brown, 5 Vet. App. 
60 (1993); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  A recent 
opinion of the VA Office of General Counsel held that whether the 
amended mental disorders regulations are more beneficial to 
claimants than the prior provisions should be determined on a 
case by case basis.  VA O.G.C. Prec. 11-97 (Mar. 25, 1997).

It is noted that the RO originally evaluated the veteran's 
condition pursuant to those regulations in effect prior to 
November 1996.  However, in November 1998, a supplemental 
statement of the case was issued which concluded that an 
increased evaluation was not warranted under the new rating 
criteria.

Prior to November 1996, the criteria for psychoneurotic disorders 
were as follows:

Neurotic symptoms which may somewhat adversely affect 
relationships with others but which do not cause 
impairment of working ability.  [0 percent]

Emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  
[10 percent]

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in such 
reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  [30 percent]

Considerable impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in such 
reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce considerable 
industrial impairment.  [50 percent]

Severe impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in such 
reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce severe industrial 
impairment.  [70 percent]

Attitudes of all contacts except the most intimate be 
so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated 
with almost all daily activities resulting in a 
profound retreat from mature behavior.  The individual 
must be demonstrably unable to obtain or retain 
employment.  [100 percent]

38 C.F.R Part 4, Code 9411 (1995).

In Hood v. Brown, 4 Vet. App. 301 (1993), it was stated that the 
term "definite" in 38 C.F.R. § 4.132 (1994) was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement that 
the Board articulate "reasons and bases" for its decision.  38 
U.S.C.A. § 7104(d)(1) (West 1991).

In a precedent opinion dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability that 
is "more than moderate but less than rather large."  O.G.C. Prec. 
9-93 )Nov. 9, 1993).  The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c) (West 1991). 

In those cases in which the only compensable service-connected 
disability is a mental disorder assigned a 70 percent disability 
evaluation, and such mental disorder precludes a veteran from 
securing or following a substantially gainful occupation, the 
mental disorder shall be assigned a 100 percent schedular 
evaluation under the appropriate diagnostic code.  38 C.F.R. 
§ 4.16(c) (1995).

The new rating criteria is as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory 
loss for names of close relatives, own occupation, or 
own name;

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships;

50 percent:  occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term 
memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships;

30 percent:  occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, 
recent events)

10 percent:  occupational and social impairment due to 
mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; 
symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning 
or to require continuous medication.

38 C.F.R. Part 4, Code 9400 (1998).

Moreover, when evaluating a mental disorder, the rating agency 
shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment rather 
than solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. § 4.126 
(1998).

The pertinent evidence included a VA examination conducted 
between July and August 1995.  During this examination, it was 
noted that the veteran had been married for 15 years, a marriage 
that he described as stable.  He was working as a carpenter 
foreman at a Mercedes-Benz construction site.  He indicated that 
he had a steady work history.  His chief complaints included 
difficulty talking about his Vietnam experiences.  He was notably 
anxious, avoided discussions about Vietnam, and he stated that he 
had recurrent nightmares, which were especially brought on by war 
movies.  He stated that he only slept a few hours a night and had 
trouble relating to people.  He reported having a bad temper and 
said that he had a history of getting into fights.  The objective 
examination noted that he was alert and had a clear sensorium.  
He was oriented in three spheres and displayed an intact memory.  
His affect was worried and his mood was anxious.  There was no 
history of auditory or visual hallucinations and he was not 
delusional.  There were no complaints of suicidal or homicidal 
ideations.  He displayed no pressure of speech, flights of ideas, 
thought blocking or looseness of associations.  His judgment was 
intact.  The diagnosis was PTSD.

A VA examination of the veteran was performed in August 1996.  He 
reported the same complaints that he had made in July and August 
1995.  The mental status examination noted that he was lucid, 
cogent and goal directed in his thinking.  He displayed a fairly 
intense demeanor.  There was no evidence of suicidal or homicidal 
ideation and no indication of auditory or visual hallucinations.  
He indicated that he had intense spells of thinking of his 
service experiences.  He reported having difficulty relaxing.  
There was no evidence of flights of ideas, thought blocking, 
looseness of associations or pressure of speech.  His judgment 
and insight were described as excellent and his memory was 
adequate.  The examiner commented that the 10 percent disability 
evaluation assigned at that time was probably an underestimate.  
He had emotional, social and mental impairment from traumas in 
Vietnam.  The diagnosis was PTSD.  A Global Assessment of 
Functioning (GAF) Score of 61-70 was assigned.

A Mental Disorders examination was also performed.  He displayed 
normal psychomotor activity.  His facies were mobile, guarded and 
quiet.  He cooperated to the best of his ability.  He was 
coherent and responded well to questions, although his speech was 
loud.  His affect was appropriate and his mood seemed neutral at 
times.  No thought disorders were elicited, but he described 
nightmares about once every six to eight months.  He was oriented 
in three spheres and his memory was intact.  The diagnosis was 
PTSD and a GAF Score of 65-70 was assigned.

In June 1996, the veteran's wife submitted a statement in which 
she indicated that the veteran had trouble at work and sleeping.

VA re-examined the veteran in June 1998.  It was noted that he 
was currently working in the construction field though he had 
changed jobs since the last examination.  He was currently 
working at the Boeing construction site in Decatur, Alabama.  His 
chief complaints included frequent intrusive thoughts and 
recollections about combat, a tendency to isolate himself, 
feelings of alienation, an inability to trust others, 
hypervigilance, a bad temper, trouble concentrating and a chronic 
startle response.  The objective examination noted that he was 
cooperative.  His thought processes and thought content appeared 
to be within normal limits.  He denied delusions or 
hallucinations.  He described suicidal and homicidal ideations, 
but he denied any immediate plans.  He was fully oriented and his 
memory, concentration, judgment and abstract thinking were 
severely impaired.  His speech was slow, his affect was flat and 
his mood was depressed.  His sleep impairment appeared to be 
chronic in nature and interfered with his ability to concentrate 
on the job.  The Axis I diagnosis was severe PTSD. A GAF Score of 
50 was assigned.  The examiner stated that the veteran was unable 
to establish and maintain effective social and occupational 
relationships due to his service-connected PTSD.  He had 
difficulty handling stressful situations due to this disorder.  
Though the veteran continued to work full-time, the examiner felt 
that he had never fully adjusted to the work environment.

In December 1998, the veteran's wife submitted another statement.  
She stated that her life with him had been pure "hell."  She 
indicated that she fights with him all the time about Vietnam.  
She indicated that she "knew" that someday he was going to lose 
control.

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent between August 17, 
1994 and August 14, 1996 under the old regulations is not 
warranted.  The evidence of record at the time suggested that he 
suffered from mild social and industrial impairment.  However, it 
did not demonstrate that he suffered from a definite degree of 
impairment, as would be necessary to justify a 30 percent 
disability evaluation.  The evidence consisted of a VA 
examination performed between July and August 1995, which showed 
that he was alert and oriented and did not display any indication 
of hallucinations, delusions or suicidal or homicidal ideations.  
There was no other suggestion of any disturbances of his thought 
processes and his judgment was intact.  Clearly, this evidence 
does not support a finding of more than mild impairment.

A review of the evidence does not indicate that an evaluation in 
excess of 50 percent between August 15, 1996 and June 16, 1998, 
under either the old or the new regulations is warranted.  The 
evidence does not suggest that more than a 50 percent evaluation 
is justified under the old regulations between August 15 and 
November 7, 1996, nor does that evidence suggest that a greater 
than a 50 percent evaluation is justified between November 7, 
1996 and June 16,1998 under the old or the new regulations.  
While the veteran displayed an intense demeanor, the evidence 
indicated that he was lucid, cogent and goal directed; he also 
did not display any flights of ideas, thought blocking, looseness 
of associations or pressured speech.  His affect was appropriate 
and his mood seemed neutral.  His PTSD was assigned a GAF Score 
of between 65 to 70, which represented a mild to moderate degree 
of impairment.  See American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders, pg. 22 (3rd ed., 
revised 1987) and pp. 46-47 (4th ed., revised 1994).  This 
evidence does not suggest a considerable degree of impairment.  
Nor does it indicate occupational and social impairment, with 
deficiencies in most areas, due to such symptoms as suicidal 
ideation, intermittently illogical, obscure or irrelevant speech, 
near-continuous depression, or spatial disorientation.  

A careful review of the evidence of record also does not show 
that an evaluation in excess of 70 percent is warranted between 
June 17, 1998 and the present under either the old or the new 
regulations.  There was no evidence that all contacts, except the 
most intimate, were so adversely affected as to result in virtual 
isolation and totally incapacitating symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes.  There was no indication that he was demonstrably 
unable to obtain or retain employment.  While his PTSD was his 
only compensable disability, the evidence did not show that this 
disorder precluded him from obtaining and maintaining 
substantially gainful employment.  In fact, the VA examination 
conducted in June 1998 indicated that he was working in 
construction on a full-time basis.  There is also no indication 
that more than a 70 percent evaluation is justified under the new 
regulations.  The VA examination conducted in June 1998 did not 
demonstrate total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, grossly 
inappropriate behavior, an inability to perform activities of 
daily living, disorientation to time and place, or memory loss.  
Rather, this examination noted that he was fully oriented and 
that his thought processes and content were within normal limits.  
Moreover, his PTSD was assigned a GAF Score of 50, which 
represents serious symptoms or any serious impairment in social 
and occupational functioning.  See American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, pg. 23 (3rd ed., revised 1987) and pg. 47 (4th ed., 
revised 1994).  However, this score does not represent any 
disturbance in reality (such as delusions or hallucinations), nor 
does it suggest he was a danger to himself or others.

In conclusion, it is found that the preponderance of the evidence 
is against the veteran's claim for a rating in excess of 10 
percent between August 17, 1994 and August 15, 1996, for a rating 
in excess of 50 percent between August 15, 1996 and June 17, 1998 
and for a rating in excess of 70 percent between June 17, 1998 
and the present.


ORDER

An evaluation in excess of 10 percent between August 17, 1994 and 
August 14, 1996 is denied.

An evaluation in excess of 50 percent between August 15, 1996 and 
June 16, 1998 is denied.

An evaluation in excess of 70 percent between June 17,1998 and 
the present is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

